UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6572


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SEAN LLOYD,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:18-cr-00059-GLR-1; 1:19-cv-02280-GLR)


Submitted: September 22, 2020                               Decided: September 25, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Sean Lloyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sean Lloyd seeks to appeal the district court’s order denying his 28 U.S.C. § 2255

motion. When the United States or its officer or agency is a party in a civil case, the notice

of appeal must be filed no more than 60 days after the entry of the district court’s final

judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order denying Lloyd’s § 2255 motion on January 27,

2020, thereby affording Lloyd until March 27, 2020, to file a notice of appeal. By letter

dated April 15, 2020, * Lloyd inquired whether the district court received his notice of

appeal—which Lloyd claims he mailed on March 10, 2020—and expressing his concern

that the court may not have received the notice because the COVID-19 pandemic has

interrupted the prison mail system. Because Lloyd’s April 15 filing presented an excuse

for the untimeliness of his appeal and the filing was dated during the 30-day excusable

neglect period, we construe the filing as a timely request for an extension of the appeal

period. See Fed. R. App. P. 4(a)(5). Accordingly, we remand this case to the district court

for the limited purpose of determining whether Lloyd has demonstrated excusable neglect




       *
        See Houston v. Lack, 487 U.S. 266, 276 (1988) (holding that a pro se prisoner’s
notice of appeal is considered filed the moment it is delivered to prison authorities for
mailing to the court).

                                              2
or good cause warranting an extension of the appeal period. The record, as supplemented,

will then be returned to this court for further consideration.

                                                                          REMANDED




                                              3